Citation Nr: 1116570	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the PMC at the VA Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to special monthly pension.  


FINDING OF FACT

The Veteran is not blind, in a nursing home, or bedridden and is able and competent to perform his activities of daily living and protect himself from his environment without regular assistance from another person.


CONCLUSION OF LAW

The criteria for special monthly pension on account of the need for aid and attendance of another person are not been met.  38 U.S.C.A. §§ 1110, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for SMP.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for special monthly pension, the VCAA notice requirements are the type of evidence needed to substantiate the claim; namely, that the Veteran is blind or nearly blind, or in a nursing home, or requires the aid of another person in performing personal functions required in everyday living, or has a single permanent disability evaluated as 100 percent disabling and is permanently and substantially confined to his or her immediate premises.

Prior to initial adjudication of the Veteran's claim, a March 2009 letter dated in fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran reports that all of his medical care is provided through VA.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO provided the Veteran an appropriate VA examination in 2009.  The Veteran has not reported receiving any recent pertinent treatment (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. SMP

The Veteran is currently in receipt of pension at the rate for an unmarried veteran with no dependents.  The Veteran seeks the increased rate of SMP authorized for an individual who is helpless or so nearly helpless that he requires the regular aid and attendance of another person (A&A).  38 C.F.R. §§ 3.350, 3.352(a) (2010).
Under the applicable criteria, increased pension is payable to a veteran by reason of the need for A&A or by reason of being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1).  The need for A&A means helplessness or being so nearly helpless as to require the regular A&A of another person.  38 C.F.R. § 3.351(b).  The Veteran claimed SMP on the basis of the need for aid and attendance, not by reason of being housebound.  The PMC denied SMP based on aid and attendance, which the Veteran appealed.  He has not argued, and the PMC has not adjudicated, whether he qualifies for SMP by reason of being housebound.  Thus, the Board will restrict its decision to the aid and attendance portion of SMP.  

A veteran will be considered in need of regular A&A if she/he (1) is blind or so nearly blind as to have corrected visual acuity of 5/200, or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for A&A under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).  The Veteran is not blind.  He does not argue that he is blind, and the medical evidence of record indicates that he has vision in both eyes.  The Veteran is also not a patient in a nursing home.  He does not contend that he is or that he should be.  Thus, the remaining possible basis of entitlement is under the criteria of 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of SMP based on need for aid and attendance).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).

Here, the Veteran retains the ability to dress and undress himself and keep himself ordinarily clean and presentable.  At the time of filing the claim, the Veteran had been living with a girlfriend.  The Veteran's Social Security Administration (SSA) records show that she did many of the chores around the house.  The Veteran's VA treatment records show that they ended their relationship shortly after the filing of the instant claim.  The Veteran has lived independently since that time.  The Veteran's friend, R.C., indicated that the Veteran is immaculate in person.  Many of the friend statements submitted in April 2009 show that the Veteran required help cleaning his apartment, not his person.  The Veteran has indicated repeatedly that he has difficulty entering and exiting the bathtub.  The Board notes that the standard for SMP is quite high in that the Veteran must not have the retained ability, as opposed to having more difficulty than in the past.  The Board also notes that the Veteran's VA treatment records show no indication of poor hygiene.  Eligibility for aid and attendance is not warranted on the basis of the inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable.  

The Veteran has no need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid The Veteran does not have special prostheses or orthopedic devices.  He uses a cane to walk, but there is no indication that any adjustments are ever required to the cane.  Eligibility for aid and attendance is not warranted on this basis.  

The Veteran is also able to feed himself.  The Veteran does have right shoulder arthritis for which he has sought treatment.  The Veteran complained of being unable to raise his right arm up to his chest.  The Veteran argues that he is unable to cook for himself and can only use a microwave in meal preparation.  The Veteran has obtained several lay statements from friends in a similar vein indicating that he needs some help in cooking healthy food.  Unfortunately, the standard indicates that the Veteran must be unable to feed himself through loss of coordination of upper extremities or through extreme weakness, not unable to feed himself healthy food.  The Veteran is not eligible for aid and attendance on the basis of an inability of claimant to feed himself.  

The Veteran is also able to attend to the wants of nature.  The Veteran complains of difficulty entering and exiting the bathtub, but has not reported that he is unable to perform toileting tasks.  The June 2009 occupational therapy note does not show this.  The Veteran's VA treatment records show he is able to perform such tasks.  The April 2009 lay statements from friends do not report difficulty attending to the wants of nature.  The Board finds that the Veteran is able to attend to the wants of nature.  Eligibility to SMP is not warranted on this basis.

The Veteran is also able to protect himself from hazards or dangers incident to his daily environment.  He lives independently and does have difficulty cleaning and maintaining his apartment but is not in danger from performing the tasks of daily living.  He walks, bathes, toilets, grooms independently.  He manages his finances and medications independently.  He also attends his VA appointments independently.  The record reflects that the Veteran fell in 2009 in the hall outside his apartment, breaking several bones in his face.  This is the only such fall of record.  The April 2009 lay statements from friends describe difficulty with laundry, cooking and cleaning but they do not describe physical jeopardy from anything in his environment.  The Board finds that a single fall is not enough to show the regular need for assistance to protect the Veteran from dangers in his daily environment.  Eligibility to SMP on this basis is not warranted.  

In addition, the Veteran has not been found to be bedridden.  He moves independently with a standard cane.  He reported to his August 2009 VA examination independently.  He has not been medically required to take to his bed for extended periods that interfere with his ability to conduct the activities of daily living.  Eligibility to SMP on this basis is not warranted.  

The Board finds that the Veteran is not in need of regular aid and attendance on any basis identified in 38 C.F.R. § 3.352.  SMP is not warranted without at least one of the factors in 38 C.F.R. § 3.352.  See Turco.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for SMP based on the need for the regular aid and attendance of another person.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to SMP based on the need for aid and attendance is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


